Kelly, J.
On November 10, 1952, a deputy commissioner of the workmen’s compensation commission awarded compensation to appellee-employee “at the rate of $21 per week for total disability from May 21,1951 to February 6, 1952 and at the rate of $21 per week for partial disability from April 2, 1952 to August 18, 1952,” because of a knee injury resulting from an accident on August 27, 1949. The award of the deputy commissioner further determined that “the plaintiff’s disability * * * ceased as of August 18,1952.”
On November 24, 1952, appellee-employee filed application with the commission for review of the deputy commissioner’s findings. Appellant elected not to appeal, and on January 12, 1953, paid the compensation awarded by the deputy commissioner.
At the request of the appellee an extension of time to March 3, 1953, in which to file transcript was *162granted by the commission. A year passed • without appellee filing his brief. Appellee’s brief was filed on April 15, 1954; appellant’s brief on April 30, 1954, and on June 4, 1954, the. commission filed, its opinion and order..
In its opinion the commission held that the record proved that appellee-employee was still disabled on November 7,1952, being the date of the hearing, and .consequently was entitled to compensation “from August 18, 1952 until the further order of the commission.”
Appellant-émployer’s petition for leave to appeal was granted by this Court on September 8, 1954. Appellant’s statement of question involved is as follows : ,
“Does the workmen’s compensation commission Rave power or authority to enter an order directing the payment of compensation to the date of the order and until the further order of the commission based, solely on a finding that the claimant was disabled on the date of the hearing held 18 months previously wheke there is no evidence of the claimant’s physical condition since the date of the hearing?”
Appellant is not contesting the validity of .the •commission’s order insofar as it requires payment •of compensation for the period of time prior to the Rearing, wRich began on November 6, 1952. Appellant contends that there is no evidence in the record that appellee was disabled during the 18-month period elapsing between the deputy commissioner’s findings on November 10, 1952, and the commission’s opinion and order of June 4,1954.
The record establishes beyond question that there was no evidence submitted to the commission in regard to the appellee’s physical condition since the date of the hearing 18 months previous to the commission’s opinion and order.
*163The order of the commission awarding compensation must be based upon competent evidence: In Foley v. Detroit United Railway, 190 Mich 507, 516, this Court said:
“To sustain its award the board  must have been able to find from competent testimony a continuing partial incapacity to properly perform the work of a motorman, in which claimant was engaged at the time of the accident.”
Findings of fact by the commission are binding upon this Court if_s_uch findings are supported by competent evidence. 
It is an accepted principle of law in this State that an award of compensation may be modified by a showing of a change in the ..physical condition that affects the earning power of the injured employee. Goines v. Kelsey Hayes Wheel Co., 294 Mich 156, 158, 159. In that case, this Court also said:
“It. is. well settled that if .the department  fails to make a finding upon a material issue, we may examine the testimony taken at the hearing to determine whether there is any competent evidence to support the award.”
There is no evidence sustaining the commission’s order of June 4, 1954, for compensation payments for the period from November 6, 1952, to June 4, 1954, and the order of the commission to the extent that the same requires payment of compensation
*164benefits for periods subsequent to November 7, 1952, is set aside. Costs to appellant.
Carr, C. J., and Butzel, Sharpe, Boyles, Reid, and Dethmers, JJ., concurred.
Smith, J., took no part in the decision of this case.